DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed January 27, 2020 and is a national stage entry under 35 USC § 371 of PCT International Application Number PCT/US2018/043817, filed July 26, 2018, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application Serial No. 62/538,193 filed on July 28, 2017, and U.S. Provisional Application Serial No. 62/700,990 filed on July 20, 2018.

Information Disclosure Statements
The IDS’s dated 27 January 2020 (1), 21 May 2020 (4) and 05 January 2021 (1) have each been received, entered and considered, signed copies are included herein.

Status of the claims
The preliminary claim amendment dated January 27, 2020 has been entered into the record.  
Claims 1, 6, 8-16 and 19-29 are pending and rejected. 
Claims 2-5, 7, 17-18 and 30-80 were cancelled by the Applicant.

Note Regarding Claim 12
Claim 12 recites the term “methylcyclopropyl” as an option for the R8 moiety.
This term is interpreted consistently with the specification as a cyclopropyl group which has a methyl group attached, as in:
    PNG
    media_image1.png
    152
    247
    media_image1.png
    Greyscale

The Examiner suggests that Applicant consider whether the term “cyclopropylmethyl” is more appropriate as referring to a methyl group with a cyclopropyl group attached: 
    PNG
    media_image2.png
    126
    225
    media_image2.png
    Greyscale
, as this is consistent with instant compound 7 which has a cyclopropylmethyl as instant R8 (refer to the chemical name):

    PNG
    media_image3.png
    253
    1352
    media_image3.png
    Greyscale


Claim Interpretation
Claim 28 recites the term “small molecule” with reference to an anti-cancer agent.  The term is construed according to its art-recognized meaning as referring to an organic molecule of defined structure which is not an oligomeric or polymeric substance.  For example, peptides, proteins, antibodies, nucleic acid molecules or any other biopolymer substances are excluded as anti-cancer agents since they are not a “small molecule”.


    PNG
    media_image4.png
    357
    475
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    456
    452
    media_image5.png
    Greyscale


Claim Objections
Claim 1 is objected to over the following informal issues:

[1] The preamble recites “A compound to of the Formula I”.  The “to” is an apparent typographical error and should be deleted for clarity.

[2] The R1 listing includes the term “C3-C10 aryl”.  The “C3” is an apparent typographical error and should be amended to “C6” for clarity and consistency with the specification and the claims.  See paragraph 161 at page 23 of the specification and for example the term “C6-C10 aryl” listed therein and in the claim 1 definition for R2 and R3.

[3] The proviso statement included at the end of claim 1 relates only to those embodiments of a claimed compound wherein R5 is H:

    PNG
    media_image6.png
    127
    824
    media_image6.png
    Greyscale

However, as presently amended R5 cannot be H:

    PNG
    media_image7.png
    51
    255
    media_image7.png
    Greyscale

Therefore the proviso statement is extraneous to the scope of the claims and should be removed in the interests of clarity and conciseness.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 21 recites the limitation “a compound that inhibits SRC and MET, and/or CSF1R”.  This is a functional limitation which requires a substance having a structure which results in a particular kinase inhibition profile.
Applicant’s disclosure does not provide sufficient written description to support this functional limitation.
See MPEP 2163 II. A. 3. (a) (ii)  with regards to the requirements for descriptive support and for functional limitations of generically described entities:
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”
“A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”

In the present instance compounds which function as “a compound that inhibits SRC and MET, and/or CSF1R” suitable for use in the claim 21 method of treating cancer are described according to the genus of formula I in the instant specification.  See for example paragraphs 28-29 of the specification.  No other compounds with a structure resulting in the required SRC and MET, and/or CSF1R inhibition properties are described.
The macrocyclic compounds according to instant formula I are not considered representative of the entire genus of possible SRC and MET, and/or CSF1R inhibitor compounds and there is no description of any particular structure-function relationships of compounds with this functional activity suitable for use in the claimed method. 
There is no art-recognized known correlation between function and structure for compounds which function as inhibitors of the particular kinases SRC and MET, and/or CSF1R.  
See for example the reference Zhang (Nat Rev Cancer 2009, 9, 28–39) which describes the state of the art of small molecule kinase inhibitors used as anti-cancer agents.  Figures 2-4 on pages 31-33 describe a diverse array of different structure templates that have been used to provide for inhibition of kinases.  Each of these types of chemical scaffolds differs substantially from that of instant formula I and each scaffold type has distinct structure-activity features.  See also, for example the compound PD180970 at box 2 on page 35 which is described as an inhibitor of SRC that is a highly promiscuous kinase inhibitor.  This compound differs substantially from instant formula I and would likely function as “a compound that inhibits SRC and MET, and/or CSF1R” in view of this known promiscuous inhibitor property.
See also the reference Carter (US 2016/0339027, IDS) which describes compounds which are inhibitors of various kinases including c-src and c-met and which desirably inhibit two or more of the listed kinases (paragraphs 8 and 10, etc).  These compounds differ substantially from instant formula I.
See also Blake (Mol Cell Biol. 2000, 20, 9018–9027), the two compounds SU6656 and SU6657 are described as being inhibitors of both Src and Met in table 1 on page 9021.  These compounds differ substantially from instant formula I.
Therefore, Applicant’s description of the genus of formula I and species thereof is not representative of all the possible species of the genus of “a compound that inhibits SRC and MET, and/or CSF1R” recited in independent claim 21.  
To summarize, there is a lack of descriptive support since the claims recite a functional limitation and: (i) the provided species are not sufficiently representative of the genus of compounds having such function, (ii) other species with the function are known in the art with completely different structural features and (iii) there is no art-recognized structure-function relationship for compounds with the required inhibitory functional activity.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 depends from itself.  The scope of the claim cannot be determined and is therefore not distinct.  Dependent claims 22-29 do not resolve this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimitroff (Investigational New Drugs 1999, 17, 121–135).
Dimitroff discloses a method of treating a patient (a mouse) comprising administering a kinase inhibitor compound, see “Anti-tumor efficacy of photodynamic therapy (PDT) in combination with anti-angiogenic agents” at column 2 of page 124.  The compounds PD166285 and PD173074 were each administered in the treatment method.  The compound PD166285 is described in the abstract as “PD166285, a broad-spectrum receptor tyrosine kinase (RTK) inhibitor” and was tested and shown to inhibit at least SRC at table 1 on page 125.
The Examiner asserts that at least the compound PD166285 used in the reference method of treating cancer in a patient meets the limitation “a compound that inhibits SRC and MET, and/or CSF1R” since it is described as an inhibitor of SRC and as a “broad spectrum” receptor tyrosine kinase inhibitor which spectrum encompasses other tyrosine kinases including at least MET.  The compound necessarily possesses all the structure necessary to function as a MET inhibitor.  Note that any level of detectable inhibition of MET meets the limitation.  The examiner asserts that at least at high concentrations the compound will inhibit the function of MET in view of its intrinsic broad spectrum activity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 8-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81-83 of copending Application No. 17213093 (reference application, Claims dated 25 March 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims.
The reference claims recite a compound and a composition thereof wherein the compound falls into the scope of the instant claims.  
The reference compound is identical to one of the species listed in instant claim 19.  This compound falls into the scope of the genus of instant claim 1 and meets the limitations of dependent claims 6 and 8-16.  The composition of instant claim 20 is anticipated by reference claim 83 which recites a composition comprising the same species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  A notice of allowance has been mailed and the issue fee is paid in the reference application.  If and when the reference application issues the rejection will no longer be provisional in nature.

Compounds of the Claims
Compounds according to the Markush genus of formula I set forth in present independent claim 1 are novel and non-obvious over the prior art of record.  

    PNG
    media_image8.png
    215
    242
    media_image8.png
    Greyscale

The compounds require a combination of structural features not reasonably taught, suggested or otherwise provided for in the prior art.  The closest prior art is represented by the reference Cui (WO 2015/112806, IDS).  The reference teaches macrocyclic compounds with similar structure and utility to those presently claimed.  See for example the genus of formula (V) taught at page 33 and example compound 39 at page 54:

    PNG
    media_image9.png
    246
    335
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    211
    444
    media_image10.png
    Greyscale

The reference genus overlaps in part with the instant compounds, where the appropriate values for each of the variable elements must be selected from among a large number of possible variants.  For example, the instant compounds differ from example 39 in that instant R5 cannot be H but must be –NR6R7 such as -NH2.  However, the reference and the prior art provide no particular reason why an amino substituent would be added at the required position of the macrocyclic skeleton of the compounds and no reason to expect a successful result in so doing.  At least the electronic and hydrogen-bonding properties of such a compound would be substantially different than all of the provided examples of the reference.  In the generic teachings of WO 2015/112806 each of the “Z” moieties of the formulae are independently selected from a variety of options, one of which can be C-NH2.  See page 32, paragraph 208:

    PNG
    media_image11.png
    158
    906
    media_image11.png
    Greyscale

However, all of the preferred embodiments describe a C-H at the required position and none of the example species have an amine substituent placed at any position of the ring, much less the required one.  Therefore, a skilled artisan, in view of the reference as a whole, would find no particular reason that would lead to a compound as claimed.
The compounds are novel and non-obvious over the prior art for at least these reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625